                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

                            CASE NO. _____________________

UNITED   SPECIALTY           INSURANCE
COMPANY,

              Plaintiff,

v.

TZADIK ACQUISITIONS, LLC, TZADIK
MANAGEMENT GROUP, LLC, TZADIK
MANAGEMENT GROUP              2,    LLC,
TZADIK PROPERTIES, LLC, JAMES
RIVER INSURANCE COMPANY, WILLA
KIMBLE, as Personal Representative of the
Estate of Alfred Lance, III, and
COMMERCE         AND        INDUSTRY
INSURANCE COMPANY

            Defendants.
______________________________________/

                    COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff, UNITED SPECIALTY INSURANCE COMPANY (“United Specialty” or

“Plaintiff”), by and through its undersigned counsel, and pursuant to 28 U.S.C. § 2201 and Rule

57 of the Federal Rules of Civil Procedure, hereby files this Complaint seeking a Declaratory

Judgment against Defendants, TZADIK ACQUISITIONS, LLC (“Tzadik Acquisitions”),

TZADIK MANAGEMENT GROUP, LLC (“Tzadik Management”), TZADIK MANAGEMENT

GROUP 2, LLC (“Tzadik Management 2”), TZADIK PROPERTIES, LLC (“Tzadik

Properties”), JAMES RIVER INSURANCE COMPANY (“James River”), COMMERCE AND

INDUSTRY INSURANCE COMPANY (“CIIC”) and WILLA KIMBLE, as Personal
Representative of the Estate of Alfred Lance, III (“Ms. Kimble”) (collectively referred to as the

“Defendants”) and states as follows:

                                       INTRODUCTION

       1.      United Specialty seeks a declaration that: (a) it does not owe a duty to defend or

indemnify Tzadik Acquisitions, Tzadik Management, Tzadik Management 2 or Tzadik

Properties (collectively the “Tzadik Entities”), in a lawsuit captioned Willa Kimble v. Tzadik

Acquisitions, LLC, et. al., Case No. 16-2017-CA-06741, in the Circuit Court of the Fourth

Judicial Circuit in and for Duval County, Florida (the “Underlying Action”); and (b) that it does

not owe a duty to indemnify any of the Tzadik Entities for any claims that were brought, or could

have been brought, in the Underlying Action.

       2.      As discussed in further detail below, the Underlying Action is a Wrongful Death

lawsuit commenced by Ms. Kimble against the Tzadik Entities arising out of an October 14,

2016 incident in which Alfred Lance, III (“Mr. Lance”) was shot and killed while on the

premises at King Trail Apartments, 3770 Toledo Road, Jacksonville, Florida (“King Trail

Apartments”). (See the operative Complaint in the Underlying Action, ¶¶ 13-14, attached hereto

as Exhibit “A”).     Ms. Kimble has alleged that the Tzadik Entities, as the owners and/or

managers of King Trail Apartments, breached a duty to Mr. Lance by failing to provide adequate

security at King Trail Apartments. Id. at ¶¶ 16-23.

       3.      The Underlying Action was commenced on October 31, 2017, and defense

counsel for the Tzadik Entities entered a Notice of Appearance on or about December 4, 2017.

Notwithstanding, United Specialty did not receive notice of the Underlying Action – or of the

October 14, 2016 shooting of Mr. Lance – until approximately July 6, 2018. Thus, United




                                           Page 2 of 18
Specialty did not receive notice until more than twenty-months after the shooting incident

occurred, and more than eight-months after the Underlying Action was commenced.

       4.     United Specialty issued a commercial general liability insurance policy to Tzadik

Acquisitions and Tzadik Management 2, bearing policy number DCH00047-00, for the policy

period of October 15, 2015 through October 15, 2016 with limits of $1 Million per occurrence

and $2 Million in the aggregate (the “United Specialty Policy”). (A complete copy of United

Specialty Policy, with all subsequent endorsements, is attached as Exhibit “B”).

       5.     Prior to the issuance of the United Specialty Policy, Tzadik Acquisitions and

Tzadik Management 2 submitted an Acord Commercial Insurance Application to United

Specialty (the “Application”), in which they were required to identify each and every premises

they owned, rented or operated under the “PREMISES INFORMATION” and “ADDITIONAL

PREMISES INFORMATION SCHEDULE” sections of the Application. (See Application,

attached hereto as Exhibit “C”). Tzadik Acquisitions and Tzadik Management 2 identified

forty-five (45) premises in the Application, but they knowingly or negligently omitted King Trail

Apartments. Id.

       6.     The Tzadik Entities maintained a separate commercial general liability policy

with James River, policy number 00064999-1, for the policy period of December 14, 2015

through October 15, 2016 (the “James River Policy”). Upon information and belief, the James

River Policy identifies King Trail Apartments as an insured premises.

       7.     James River has been providing the Tzadik Entities with a defense in the

Underlying Action, and has asserted that the coverage available to the Tzadik Entities is subject

to an Assault and Battery Limits of Liability Endorsement. (See James River coverage letter

dated August 15, 2018, attached hereto as Exhibit “D”). Pursuant to this endorsement, James




                                          Page 3 of 18
River maintains that the policy limits available for the Underlying Action are $250,000, and that

these limits are eroded by the defense costs incurred to date. Id.

       8.      The Tzadik Entities also maintained an excess policy with CIIC, policy number

BE 064596182, for the policy period of December 14, 2015 through October 15, 2016 (the

“Excess Policy”), which provides coverage in excess of the limits of both the United Specialty

Policy and the James River Policy. (See CIIC coverage letter dated July 6, 2018, attached hereto

as Exhibit “E”). CIIC maintains that the coverage provided under the Excess Policy does not

attach until the limits of the United Specialty Policy and the James River Policy have exhausted.

Id.

       9.      There is a justiciable controversy concerning the rights and obligations of the

parties under the United Specialty Policy as the Tzadik Entities contend that United Specialty has

a duty to defend and indemnify them in the Underlying Action, and James River and CIIC have

also taken the position that United Specialty Policy provides coverage for the Underlying Action.

United Specialty avers that it has no duty to defend or indemnify the Tzadik Entities pursuant to

the various terms, conditions, exclusions and endorsements of the United Specialty Policy.

       10.     James River, CIIC and Ms. Kimble are interested parties who have been properly

included as defendants in order to bind them to the result of this action.

                                            PARTIES

       11.     Plaintiff, United Specialty, is a Delaware corporation with its principal place of

business located in Delaware. United Specialty is therefore a citizen of Delaware for purposes of

subject matter jurisdiction.

       12.     Defendant, Tzadik Acquisitions, is a foreign limited liability company with one

member, Defendant, Tzadik Management. Defendant, Tzadik Management, is a Florida limited




                                            Page 4 of 18
liability company with one member, Tzadik Consulting, LLC (“Tzadik Consulting”). Tzadik

Consulting is a Florida limited liability company with one member, Adam M. Hendry, who,

upon information and belief, is an individual domiciled in the State of Florida, and is a citizen of

Florida. Defendants, Tzadik Acquisitions and Tzadik Management, are therefore citizens of

Florida for purposes of subject matter jurisdiction.

       13.     Defendant, Tzadik Management 2, is a foreign limited liability company with one

member: TMG 2, LLC. TMG 2, LLC is a Florida limited liability company with one member,

Adam M. Hendry, who, upon information and belief, is an individual domiciled in the State of

Florida, and is a citizen of Florida. Defendant, Tzadik Management 2, is therefore a citizen of

Florida for purposes of subject matter jurisdiction.

       14.     Defendant, Tzadik Properties, is a Florida limited liability company with two

members: Edward Rodriguez and Tzadik Consulting. Edward Rodriguez is, upon information

and belief, an individual domiciled in the State of Florida, and is a citizen of Florida. Tzadik

Consulting is a Florida limited liability company with one member, Adam M. Hendry, who is,

upon information and belief, an individual domiciled in the State of Florida, and is a citizen of

Florida. Defendant, Tzadik Properties, is therefore a citizen of Florida for purposes of subject

matter jurisdiction.

       15.     Defendant, James River, is incorporated in Ohio, and has its principal place of

business in Glen Allen, Virginia.     Defendant, James River, is therefore a citizen of Ohio and

Virginia for purposes of subject matter jurisdiction.

       16.     Defendant, CIIC, is incorporated in New York, and has its principal place of

business is New York, New York.         Defendant, CIIC, is therefore a citizen of New York for

purposes of subject matter jurisdiction.




                                           Page 5 of 18
        17.    Defendant, Ms. Kimble, is the legal representative of the Estate of the decedent,

Alfred Lance, III. Upon information and belief, Mr. Lance was an individual domiciled in the

State of Florida and was a citizen of Florida. Ms. Kimble is therefore deemed to be a citizen of

Florida for purposes of subject matter jurisdiction.

        18.    All conditions precedent to the filing of this Complaint for Declaratory Judgment

have occurred, been performed, or have been waived.

                                 JURISDICTION AND VENUE

        19.    This Court has subject matter jurisdiction under 28 U.S.C. § 1332 because there is

complete diversity of citizenship between the Plaintiff and all of the Defendants, and the amount

in controversy exceeds $75,000, exclusive of interest and costs.

        20.    This Court has personal jurisdiction over the Defendants because they are

residents of, or conduct substantial business in Florida.

        21.    Venue is proper in the Middle District of Florida pursuant to 28 U.S.C. § 1391

because this district is where the events giving rise to the Underlying Action at issue in this

coverage dispute occurred, and because the Underlying Action is proceeding in the Circuit Court

of the Fourth Judicial Circuit in and for Duval County, which is situated within this district.

                                    BACKGROUND FACTS

        22.    Upon information and belief, at all times material hereto, Tzadik Acquisitions was

the owner of real property located at 3770 Toledo Road, Jacksonville, Florida (“King Trail

Apartments”), and King Trail Apartments was operated, maintained or managed by the Tzadik

Entities.

        23.    On October 14, 2016, Alfred Lance, III (“Mr. Lance”) was shot and killed while

on the premises at King Trail Apartments (the “Incident”).




                                            Page 6 of 18
       24.     On October 31, 2017, Ms. Kimble filed a Wrongful Death lawsuit captioned Willa

Kimble v. Tzadik Acquisitions, LLC, et. al., Case No. 16-2017-CA-06741 in the Circuit Court of

the Fourth Judicial Circuit in and for Duval County, Florida (the “Underlying Action”).

       25.     In the Underlying Action, Ms. Kimble alleges that the Tzadik Entities, as the

owners and/or managers of King Trail Apartments, breached a duty to Mr. Lance by failing to

provide adequate security at King Trail Apartments. (See Ex. A., ¶¶ 14-23).

       26.     The Incident occurred on October 14, 2016, the Underlying Action was filed on

October 31, 2017, and defense counsel for the Tzadik Entities entered a Notice of Appearance on

December 4, 2017. Notwithstanding, United Specialty did not receive notice of the Incident or

the Underlying Action until approximately July 6, 2018.

       27.     Upon receipt of notice of the Incident and the Underlying Action, United

Specialty conducted a timely investigation of the Tzadik Entities’ claim for coverage respecting

the Underlying Action. On October 9, 2018, United Specialty issued a Declination of Coverage.

                             THE POLICY AND APPLICATION

       28.     On October 15, 2015, prior to the issuance of the United Specialty Policy, Tzadik

Acquisitions and Tzadik Management 2 submitted an Acord Commercial Insurance Application

(the “Application”) to United Specialty. (See Ex. C).

       29.     Tzadik Acquisitions and Tzadik Management 2 were required to identify each and

every premises they owned, rented or operated under the “PREMISES INFORMATION” and

“ADDITIONAL PREMISES INFORMATION SCHEDULE” sections of the Application, and

they identified forty-five (45) premises in the Application. Id. Tzadik Acquisitions and Tzadik

Management 2 knowingly or negligently omitted King Trail Apartments from the list of

premises identified in the Application. Id.




                                              Page 7 of 18
       30.      The Application forms a part of the United Specialty Policy for all purposes, and

any statement or description made by or on behalf or an insured in an application for an

insurance policy, or in negotiations for a policy is deemed a “representation” under Florida

Statute § 627.409.

       31.      In reliance upon the representations provided in the Application, United Specialty

issued the United Specialty Policy. The Declarations to the United Specialty Policy list each of

the forty-five (45) premises identified in the Application under the schedule titled “ALL

PREMISES YOU OWN, RENT OR OCCUPY” (the “Schedule of Premises”), and set forth the

specific premium assessed for each listed premises under a CLASSIFICATION AND

PREMIUM schedule (the “Premium Schedule”). (See Ex. “B” – Declarations). King Trail

Apartments was not listed under the Schedule of Premises, and no premium was charged or paid

for King Trail Apartments under the Premium Schedule. Id.

       32.      The United Specialty Policy specifically provides that the policy is written in

reliance on the statements made in the Declarations, which are based upon the representations

the Insureds made to United Specialty in the Application and otherwise:

             SECTION IV – COMMERCIAL GENERAL LIABILITY
             CONDITIONS

             6. Representations

                By accepting this policy, you agree:

                a. The statements in the Declarations are accurate and complete;
                b. Those statements are based upon representations you made to us;
                   and
                c. We have issued this policy in reliance upon your representations.

(See Ex. B, form CG 00 01 04 13).




                                           Page 8 of 18
       33.      The United Specialty Policy, subject to its terms, exclusions and other provisions,

provides coverage for bodily injury claims in the Insuring Agreement for Section I, Coverage A,

which states in relevant part:

             COMMERCIAL GENERAL LIABILITY COVERAGE FORM

                                               ***
             SECTION I – COVERAGES

             COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE
             LIABILITY

             1. Insuring Agreement

                a. We will pay those sums that the insured becomes legally obligated
                   to pay as damages because of "bodily injury" or "property damage"
                   to which this insurance applies. We will have the right and duty to
                   defend the insured against any "suit" seeking those damages.
                   However, we will have no duty to defend the insured against any
                   "suit" seeking damages for "bodily injury" or "property damage" to
                   which this insurance does not apply.

                                              ***
                b. This insurance applies to "bodily injury" and "property damage"
                   only if:

                  (1) The "bodily injury" or "property damage" is caused by an
                     "occurrence" that takes place in the "coverage territory";

                  (2) The "bodily injury" or "property damage" occurs during the
                     policy period; and

                  (3) Prior to the policy period, no insured listed under Paragraph 1.
                     of Section II - Who Is An Insured and no "employee" authorized
                     by you to give or receive notice of an "occurrence" or claim,
                     knew that the "bodily injury" or "property damage" had occurred,
                     in whole or in part. If such a listed insured or authorized
                     "employee" knew, prior to the policy period, that the "bodily
                     injury" or "property damage" occurred, then any continuation,
                     change or resumption of such "bodily injury" or "property
                     damage" during or after the policy period will be deemed to have
                     been known prior to the policy period.




                                           Page 9 of 18
                 c. "Bodily injury" or "property damage" which occurs during the
                    policy period and was not, prior to the policy period, known to have
                    occurred by any insured listed under Paragraph 1. of Section II -
                    Who Is An Insured or any "employee" authorized by you to give or
                    receive notice of an "occurrence" or claim, includes any
                    continuation, change or resumption of that "bodily injury" or
                    "property damage" after the end of the policy period.

                 d. "Bodily injury" or "property damage" will be deemed to have been
                    known to have occurred at the earliest time when any insured listed
                    under Paragraph 1. of Section II - Who Is An Insured or any
                    "employee" authorized by you to give or receive notice of an
                    "occurrence" or claim:

                   (1) Reports all, or any part, of the "bodily injury" or "property
                      damage" to us or any other insurer;

                   (2) Receives a written or verbal demand or claim for damages
                      because of the "bodily injury" or "property damage"; or

                   (3) Becomes aware by any other means that "bodily injury" or
                      "property damage" has occurred or has begun to occur.

                 e. Damages because of "bodily injury" include damages claimed by
                    any person or organization for care, loss of services or death
                    resulting at any time from the "bodily injury."

(See Ex. B, form CG 00 01 04 13).

       34.       The United Specialty Policy defines the term “bodily injury” in relevant part as

“bodily injury, sickness or disease sustained by a person, including death resulting from any of

these at any time.” Id.

       35.       The United Specialty Policy defines the term “occurrence” in relevant part as “an

accident, including continuous or repeated exposure to substantially the same general harmful

conditions.” Id.

       36.       The United Specialty Policy defines the term “coverage territory” in relevant part

as “[t]he United States of America (including its territories and possessions), Puerto Rico and

Canada[.]” Id.



                                           Page 10 of 18
       37.      Coverage under the United Specialty Policy is restricted by virtue of the

Designated Locations Endorsement, which states in relevant part:

       This endorsement modifies insurance provided under the following:

       COMMERCIAL GENERAL LIABILITY COVERAGE PART
       SCHEDULE

       Designated Location(s):

       Information required to complete this Schedule, if not shown above, will be
       shown in the Declarations.

             A. For all sums which the insured becomes legally obligated to pay as
                damages caused by "occurrences" under Section I - Coverage A, and
                for all medical expenses caused by accidents under Section I -
                Coverage C, which can be attributed only to operations at a single
                designated "location" shown in the Schedule above:

                  1. A separate Designated Location General Aggregate Limit applies
                     to each designated "location", and that limit is equal to the
                     amount of the General Aggregate Limit shown in the
                     Declarations.

                  2. The Designated Location General Aggregate Limit is the most
                     we will pay for the sum of all damages under Coverage A, except
                     damages because of "bodily injury" or "property damage"
                     included in the "products-completed operations hazard", and for
                     medical expenses under Coverage C regardless of the number of:

                       a. Insureds;
                       b. Claims made or "suits" brought; or
                       c. Persons or organizations making claims or bringing "suits".

                  3. Any payments made under Coverage A for damages or under
                     Coverage C for medical expenses shall reduce the Designated
                     Location General Aggregate Limit for that designated "location".
                     Such payments shall not reduce the General Aggregate Limit
                     shown in the Declarations nor shall they reduce any other
                     Designated Location General Aggregate Limit for any other
                     designated "location" shown in the Schedule above.

                  4. The limits shown In the Declarations for Each Occurrence,
                     Damage To Premises Rented To You and Medical Expense
                     continue to apply. However, instead of being subject to the



                                          Page 11 of 18
                      General Aggregate Limit shown in the Declarations, such limits
                      will be subject to the applicable Designated Location General
                      Aggregate Limit.

             B. For all sums which the insured becomes legally obligated to pay as
                damages caused by "occurrences" under Section I - Coverage A, and
                for all medical expenses caused by accidents under Section I –
                Coverage C, which cannot be attributed only to operations at a single
                designated "location" shown in the Schedule above:

                  1. Any payments made under Coverage A for damages or under
                     Coverage C for medical expenses shall reduce the amount
                     available under the General Aggregate Limit or the Products-
                     completed Operations Aggregate Limit, whichever is applicable;
                     and

                  2. Such payments shall not reduce any Designated Location
                     General Aggregate Limit.

             C. When coverage for liability arising out of the "products-completed
                operations hazard" is provided, any payments for damages because of
                "bodily injury" or "property damage" included in the "products-
                completed operations hazard" will reduce the Products-completed
                Operations Aggregate Limit, and not reduce the General Aggregate
                Limit nor the Designated Location General Aggregate Limit.

             D. For the purposes of this endorsement, the Definitions Section is
                amended by the addition of the following definition:

                    "Location" means premises involving the same or connecting lots,
                    or premises whose connection is interrupted only by a street,
                    roadway, waterway or right-of-way of a railroad.

             E. The provisions of Section III - Limits Of Insurance not otherwise
                modified by this endorsement shall continue to apply as stipulated.

(See Ex. B, form GC 25 04 05 09) (emphasis supplied).


       38.      The United Specialty Policy contains certain procedures for reporting claims and

cooperating with United Specialty, including, but not limited to, the following:

             SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITION
                                             ***
             2. Duties In The Event Of Occurrence, Offense, Claim Or Suit



                                          Page 12 of 18
              a. You must see to it that we are notified as soon as practicable of an
                 "occurrence" or an offense which may result in a claim. To the extent
                 possible, notice should include:

                (1) How, when and where the "occurrence" or offense took place;

                (2) The names and addresses of any injured persons and witnesses;
                    and

                (3) The nature and location of any injury or damage arising out of the
                     "occurrence" or offense.

              b. If a claim is made or "suit" is brought against any insured, you must:

                (1) Immediately record the specifics of the claim or "suit" and the date
                    received; and

                (2) Notify us as soon as practicable. You must see to it that we receive
                    written notice of the claim or "suit" as soon as practicable.

              c. You and any other involved Insured must:

                (1) Immediately send us copies of any demands, notices, summonses
                    or legal papers received in connection with the claim or "suit";

                (3) Authorize us to obtain records and other information;

                (4) Cooperate with us In the investigation or settlement of the claim or
                    defense against the "suit"; and

                (4) Assist us, upon our request, in the enforcement of any right against
                    any person or organization which may be liable to the insured
                    because of injury or damage to which this insurance may also
                    apply.

              d. No insured will, except at that insured's own cost, voluntarily make a
                 payment, assume any obligation, or incur any expense, other than for
                 first aid, without our consent.

(See Ex. B, form CG 00 01 01413) (emphasis supplied).




                                         Page 13 of 18
                   COUNT I – DECLARATORY JUDGMENT
    (APPLICATION, SCHEDULE OF PREMISES AND DESIGNATED LOCATIONS
               GENERAL AGGREGATE LIMIT ENDORSEMENT)

        39.     United Specialty re-alleges and re-avers Paragraphs 1 through 38 above as if fully

set forth herein.

        40.     The United Specialty Policy does not provide coverage for the Underlying Action,

or for any claims which could have be raised in the Underlying Action based upon or arising out

of the October 14, 2016 shooting of Mr. Lance at King Trail Apartments, because King Trail

Apartments was not identified as a premises which the insureds “own, rent or occupy” in the

Application to the United Specialty Policy. (See Ex. B).

        41.     The Application required the insureds to identify each premises they owned or

operated under the “PREMISES INFORMATION” and “ADDITIONAL PREMISES

INFORMATION SCHEDULE” sections of the Application, and the insured identified forty-five

(45) specific locations in the Application. Id. However, the insureds knowingly or negligently

omitted King Trail Apartments from the list of premises set forth in the Application. Id.

        42.     In reliance upon the representations provided in the Application, United Specialty

agreed to issue the United Specialty Policy. The Declarations to the United Specialty Policy list

each of the forty-five (45) premises identified in the Application under the schedule titled “ALL

PREMISES YOU OWN, RENT OR OCCUPY” (the “Schedule of Premises”). (See Ex. B –

Declarations). It was United Specialty’s practice to perform site inspections of the insureds’

premises, as identified in the Application, and the inspections were one factor used to determine

the premium which was assessed for each premises listed under the Schedule of Premises.

Because King Trail Apartments was not identified in the Application, it was not inspected, it was

not listed under the Schedule of Premises, and no premium was charged or paid for King Trail




                                          Page 14 of 18
Apartments under the CLASSIFICATION AND PREMIUM schedule (the “Premium Schedule”)

set forth in the Declarations. Id.

        43.     The United Specialty Policy contains a DESIGNATED LOCATION(S)

GENERAL AGGREGATE LIMIT endorsement (the “Designated Locations Endorsement”),

which defines each premises identified in the Declarations as a designated “location,” and

modifies the terms and limits of coverage under the United Specialty Policy based on whether

the “occurrence” at issue took place at one or more of these “locations.” (See Ex. B, form CG 25

04 05 09). King Trail Apartments is not defined as a “location” pursuant to the Designated

Locations Endorsement, because King Trail Apartments was omitted from the Application, and

is therefore not listed in the Schedule of Premises found in the Declarations.

        44.     Because the insureds knowingly or negligently omitted King Trail Apartments

from the Application: it was not inspected; it was not identified as a premises owned, rented or

occupied by the insureds in the United Specialty Policy; no premium was assessed under the

United Specialty Policy to insure King Trail Apartments; and King Trail Apartments was not

identified as a “location” subject to the Designated Locations Endorsement of the United

Specialty Policy.

        45.     Had King Trail Apartments been identified in the Application, United Specialty

either would not have underwritten the United Specialty Policy, or it would have identified King

Trail Apartments in the Schedule of Premises and, if the risk was deemed acceptable after

inspection, would have assessed a premium for King Trail Apartments under the Premium

Schedule.

        46.     Accordingly, United Specialty avers that King Trail Apartments is not a covered

premises under the United Specialty Policy, and that there is no coverage for the Underlying




                                          Page 15 of 18
Action, or for any claims which could have be raised in the Underlying Action arising from the

October 14, 2016 shooting of Mr. Lance at King Trail Apartments.

        47.     There exists a bona fide actual, present and practical need for the declaration of

coverage under the United Specialty Policy and the rights and obligations of United Specialty.

        48.     The rights and obligations of United Specialty under the United Specialty Policy

are dependent upon the facts and the law applicable to the facts affecting coverage under the

United Specialty Policy.

        49.     United Specialty and the Defendants have an actual, present controversy in the

subject matter described herein.

        50.     All proper and present interests are before the Court by proper process.

        WHEREFORE, Plaintiff, United Specialty Insurance Company, respectfully requests

that this Court enter judgment in its favor and: (a) declare that United Specialty has no obligation

to defend or indemnify Tzadik Acquisitions, Tzadik Management, Tzadik Management 2 and

Tzadik Properties in the Underlying Action under the United Specialty Policy; (b) declare that

United Specialty has no obligation to indemnify the Defendants for any other claim that could be

brought in the Underlying Action; and (c) grant such other relief as the Court may deem just,

proper and equitable under the circumstances.

                           COUNT II – DECLARATORY JUDGMENT

                    (FAILURE TO SATISFY CONDITIONS OF COVERAGE)

        51.     United Specialty re-alleges and re-avers Paragraphs 1 through 38 above as if fully

set forth herein.




                                           Page 16 of 18
       52.     The United Specialty Policy requires, as a condition precedent to coverage, that

the insured must provide notice of any “occurrence” or an offense that may result in a claim “as

soon as practicable.” (See Ex. B, form CG 00 01 04 13).

       53.     The United Specialty Policy also requires, as a condition precedent to coverage,

that if a claim is made or “suit” is brought against any insured, the insured must provide United

Specialty with written notice of the claim or “suit” as soon “as soon as practicable,” and must

“immediately send” copies of any demands, notices, summonses or legal papers received in

connection with the claim or suit. Id.

       54.     United Specialty was not notified of the Underlying Action filed on October 31,

2017, or the October 14, 2016 shooting which gave rise to the Underlying Action, until

approximately July 6, 2018. In fact, United Specialty received notice more than seven (7)

months after defense counsel for the Tzadik entities entered a Notice of Appearance in the

Underlying Action. Thus, the insureds did not provide United Specialty with notice of the

“occurrence” giving rise to the Underlying Action or notice of the Underlying Action itself “as

soon as practicable,” as required by the United Specialty Policy.

       55.     By virtue of the late notice received from its insureds, United Specialty has been

prejudiced.

       56.     There exists a bona fide actual, present and practical need for the declaration of

coverage under the United Specialty Policy and the rights and obligations of United Specialty.

       57.     The rights and obligations of United Specialty under the United Specialty Policy

are dependent upon the facts and the law applicable to the facts affecting coverage under the

United Specialty Policies.




                                          Page 17 of 18
       58.     United Specialty and Defendants have an actual, present controversy in the

subject matter described herein.

       59.     All proper and present interests are before the Court by proper process.

       WHEREFORE, Plaintiff, United Specialty Insurance Company, respectfully requests

that this Court enter judgment in its favor and: (a) declare that United Specialty has no obligation

to defend or indemnify Tzadik Acquisitions, Tzadik Management, Tzadik Management 2 and

Tzadik Properties in the Underlying Action under the United Specialty Policy; and (b) grant such

other relief as the Court may deem just, proper and equitable under the circumstances.

       Dated: December 11, 2018.
                                                     Respectfully submitted,

                                                     KAPLAN ZEENA LLP
                                                     Attorneys for United Specialty Insurance
                                                     Company
                                                     2 South Biscayne Blvd.
                                                     One Biscayne Tower, Suite 3050
                                                     Miami, FL 33131
                                                     Tel: 305-530-0800
                                                     Fax: 305-530-0801

                                              By: /s/ NOAH E. SNYDER
                                                      JAMES M. KAPLAN
                                                      Florida Bar No. 921040
                                                      James.Kaplan@kaplanzeena.com
                                                      Susan.Clark@kaplanzeena.com
                                                      Service@kaplanzeena.com
                                                      NOAH E. SNYDER
                                                      Florida Bar No. 107415
                                                      Noah.Snyder@kaplanzeena.com
                                                      Maria.Escobales@kaplanzeena.com




                                          Page 18 of 18
